                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                               GREEN BAY DIVISION

BRUCE LONG, individually on behalf of
himself and all others similarly situated,

                               Plaintiff,

                      vs.                                 Case No. 1:18-cv-00943-WCG

MICHAEL C. KOEHN and, JOHN AND
JANE DOES NUMBERS 1 THROUGH 10,

                               Defendants.

                     FINAL APPROVAL ORDER AND JUDGMENT

       Upon consideration of the Parties’ request for final approval of the Class Settlement

Agreement (“Agreement”) between Plaintiff, Bruce Long, individually and as representative of

the class of persons defined below (“Settlement Class”), and Defendant, Michael C. Koehn

(“Koehn”), the Court orders and finds as follows:

       1.      This Court has jurisdiction over the subject matter of this lawsuit, Plaintiff, the

Class Members, and Koehn.

       2.      The following Settlement Class is certified, for settlement purposes only, pursuant

to Fed. R. Civ. P. 23(b)(3):

                   All persons to whom Michael C. Koehn mailed an initial
                   written communication to an address in the State of Wisconsin,
                   between June 21, 2017 and July 12, 2018, which stated a static
                   amount as being the amount due even though the debts were
                   accruing interest.

       3.      This Court finds, based on the Parties’ stipulations: (A) the Settlement Class as

defined is sufficiently numerous such that joinder is impracticable; (B) common questions of law

and fact predominate over any questions affecting only individual Class members, and included

whether or not Koehn allegedly violated the Fair Debt Collection Practices Act (FDCPA), 15

                                                                                          Page 1 of 4
U.S.C.§ 1692, et seq. by mailing consumers initial collection letters to collect defaulted medical

debts which stated a static amount as being the amount due even though the debts were accruing

interest, and which were allegedly mailed without meaningful attorney involvement; (C)

Plaintiff’s claim is typical of the Class Members’ claims; (D) Plaintiff is an appropriate and

adequate representative for the Class and his attorneys, Stern•Thomasson LLP, are hereby

appointed Class Counsel; and (E) a class action is the superior method for the fair and efficient

adjudication of the claims of the Settlement Class.

       4.      The Court approved a form of notice for mailing to the Settlement Class. The

Court is informed that actual notice was sent by first class mail to 738 Class Members by Class-

Settlement.com, the third-party settlement administrator (“Settlement Administrator”). A total of

45 envelopes were returned by the United States Postal Service, 18 of which were returned with

forwarding addresses and successfully re-mailed. No Class Members requested exclusion from,

or objected to, the Settlement.

       5.      On May 15, 2019, the Court held a fairness hearing to which Class Members,

including any with objections, were invited. Excluded from the Settlement Class are those

persons whose Notices were returned as undeliverable.

       6.      The Court finds that provisions for notice to the class satisfy the requirements due

process pursuant to the Federal Rules of Civil Procedure, including Rule 23, the United States

Constitution and any other applicable law.

       7.      The Court finds that the Settlement is fair, reasonable, and adequate and hereby

finally approves the Agreement submitted by the Parties, including the Release and payments by

Koehn. Upon the Effective Date, as that term is defined in the Agreement, Koehn shall:

               (a)   Create a class settlement fund of $5,000.00, which Class Counsel through
                     the Settlement Administrator will distribute pro rata to each Class Member
                     whose Class Notice was not returned as undeliverable and who did not
                     him/herself from the Settlement. Class Members will receive their share of
                                                                                        Page 2 of 4
           the Class Recovery by check, which shall become void sixty (60) days from
           the date of issuance. Any checks that have not been cashed by the void date,
           along with any unclaimed funds remaining in the Class Recovery will be
           disbursed in the following order: (i) to pay the costs associated with
           providing notice to Class Members and administering the Class Recovery;
           and (ii) any remainder donated as a cy pres award to Legal Action of
           Wisconsin.

     (b)   Pay Plaintiff $1,500.00.

     (c)   Pay Class Counsel $20,315.00 for their attorneys’ fees and costs incurred in
           the action, which is based on their reasonable hourly rates and time
           expended in the litigation. Class Counsel shall not request additional fees or
           costs from Koehn or the Class Members.

8.   The Parties grant the following releases:

     (a)   Plaintiff, including each and every one of his agents, representatives,
           attorneys, heirs, assigns, or any other person acting on his behalf or for his
           benefit, and any person claiming through him (collectively “Releasors”),
           releases and discharges Koehn, as well as his predecessors and successors in
           interest and present and former affiliates, subsidiaries, insurers, officers,
           directors, agents, employees, members, shareholders, general partners,
           limited partners, beneficiaries, representatives, attorneys, or assigns (in their
           respective capacities as officers, directors, agents, employees, members,
           shareholders, general partners, limited partners, beneficiaries,
           representatives, attorneys, or assigns for Koehn) (collectively, “Released
           Parties”), from all causes of action, suits, claims, or demands, in law or in
           equity, known or unknown at this time which Releasors now have or ever
           had against the Released Parties, or any of them, under any legal theory,
           whether or not alleged, related to or arising from matters that occurred from
           the beginning of time through the date of the Agreement.

     (b)   Each Class Member who did not exclude themselves from the Settlement
           hereby releases and discharges the Released Parties of all causes of action,
           suits, liability, and claims, including claims for the payment of attorney’s
           fees and costs arising out of or related to Koehn’s collection letter attached
           as Exhibit A to Plaintiff’s Complaint [Doc. 1].

     (c)   Plaintiff and each Class Member DO NOT release any defense they may
           have with respect to the underlying debts Koehn was attempting to collect,
           including (i) whether any debt is in fact owed, (ii) the crediting of payments
           on any debt, or (iii) the proper reporting of any debts to credit bureaus.

     (d)   Koehn does NOT release its claims, if any, against Plaintiff or any Class
           Member for the payment of their alleged debts. The underlying debts Koehn
           sought to collect are unaffected by the Settlement. The Settlement does not

                                                                                Page 3 of 4
                     prevent Koehn from continuing to attempt to collect the debts allegedly
                     owed by Class Members.

       9.      The Court finds the Agreement is fair and made in good faith.

       10.     The terms of the Agreement are incorporated into this Order. This Order shall

operate as a final judgment and dismissal without prejudice of the claims in this action.

       11.     The Court finds, in accordance with Fed. R. Civ. P. 54(b), that there is no just

reason for delay of enforcement of, or appeal from, this Order.

       12.     The Court retains exclusive jurisdiction to enforce the terms and provisions of the

Agreement and this Order.

       13.     The Parties are hereby ordered to comply with the terms of the Agreement and

this Order.


   SIGNED AND ENTERED this 15th Day of May, 2019.



                                                            s/William C. Griesbach
                                                          WILLIAM C. GRIESBACH
                                                    Chief Judge, United States District Court




                                                                                        Page 4 of 4
